The opinion of the court was delivered by
Sergeant, J.
There is no dispute that the plaintiff is entitled to the amount claimed by him in the suit, nor that the defendant has received the money, and has it in his hands; but it is contended, that under the circumstances, the defendant is not bound to pay it over to the plaintiff’. The objection is, that the money was not paid into the defendant’s hands, by Reeside, the debtor, but by Horbach, who raised it by the discount of a bill drawn by Reeside, which bill was not paid when due, but was taken up by Knox & Boggs, the last endorsers, and Horbach afterwards repaid the money to them: and it is contended, that the defendant is liable to pay back the money thus received, should TIorbach fail in the suit he has brought against Reeside. Were this the case, there would be great equity in the defendant’s objection to payment. But Horbach has never called on the defendant, by suit or otherwise, for this money, nor given him notice not to pay it over to the plaintiff, notwithstanding the lapse of time since the occurrence, and the perfect knowledge of Horbach, of all the circumstances which have taken place. On the contrary, he has allowed part of what the defendant received to be paid over to others, and suffered him to do as he thought right as to the rest. It is proved that Horbach, when he received the money from the Western Bank on the discounted bill, paid it all over to the defendant, (except what was coming to himself and his sons,) with directions to apply it to the payment of the Western owners from Bedford to Pittsburgh, of *132whom the plaintiff was one, and the plaintiff ratifies this act of the defendant by demanding the money and bringing this suit. This direction the defendant was bound to conform to in the absence of any notice from Horbaeh countermanding it, and placing the defendant in the character of a stakeholder between him and the plaintiff. Horbaeh could not stand neuter, and yet compel the defendant to assert his claim on the plaintiff at the defendant’s own expense and risk. He was bound to act, and either to reclaim the money, or give the defendant notice not to pay it over to the plaintiff, and take on himself the defence of this suit, or to waive these, and look to Reeside for reimbursement. It seems to me he has chosen the latter, and indeed I do not perceive how he could receive back this money from the defendant, and at the same time proceed against Reeside for it, which is, perhaps, the reason he has not thought proper to reclaim the money. His merely telling the plaintiff at one time, as he swears, that he would hold him liable, is not such a legal demand of the money, or notice not to pay, as would place the defendant in the situation of a stakeholder, and authorize him to set up Horbach’s claim in this suit at Horbach’s risk, in analogy to an interpleader. Something more precise and formal is necessary. On the whole, we are of opinion that the defendant, having received this money as plaintiff’s agent, and for his use, and holding it as such without claim or notice from Horbach, was bound to conform to the terms on which he received it, and to pay to the plaintiff his proportion.
Judgment affirmed.